DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 2, 4, 6, 7, 9, 12, 15, 16, and 19 were amended and claim 3 was canceled in the response field on 7/21/2021.  Claim 20 stands withdrawn.  Claims 2 and 4-19 are currently pending and under examination.
Claim Suggestion
In claim 6, the Examiner notes that the last two options of each Markush group “unfluorinated methyl group” and “unfluorinated ethyl group” are already recited as the first two options of the Markush group (for the Markush group defining R1 and R2 and for the Markush group defining R1’ and R2’).  The same issue occurs with respect to the limitation “perfluorinated methyl group, or for a trifluoromethyl group” in claim 8 (wherein a trifluoromethyl group is a perfluorinated methyl group and the perfluorinated methyl group is the first and penultimate option recited in the Markush group).  In other words, in claim 8, the same option is recited three times in the Markush group.  See MPEP 2173.05(o) regarding double inclusion.  Also see p. 3-4 of the OA dated 5/7/2021
Response to Amendments/Arguments
The drawings were received on 7/21/2021.  These drawings are acceptable, therefore the objection to the drawings is withdrawn (see p. 3 of the OA dated 5/7/2021).  
 claims 2-19 of record (see p. 4-9 of the OA dated 5/7/2021), therefore the rejections are withdrawn.
The Applicant's amendments, dated 7/21/2021, are sufficient to overcome the 35 USC 102(1)(a) rejections of:
i) claims 12, 2-8, and 10-19 as being anticipated by US 2002/009650 (‘650, published on 1/24/2002) (see p. 12-15 of the OA dated 5/7/2021)  and 
	ii) claims 12, 2, 4-9, and 14-19 as being anticipated by US 2002/0009635 (‘635, published on 1/24/2002) (see p. 15-16 of the OA dated 5/7/2021).
	Namely the Applicant narrowed the scope of the anion in independent claims 12, 15, 16, and 19 to one containing at least one (perfluoroalkyl)sulfonyl group and at least one perfluorinated (N,N-dialkylamide)sulfoximide group and ‘650 and ‘635 only teach anions comprising (perfluoroalkyl)sulfonyl groups and unfluorinated (N,N-dialkylamide) sulfonyl groups.  Therefore the rejections are withdrawn.
Applicant's arguments filed 7/21/2021 (see p. 10-11), with respect to the 35 USC 112(a) written description rejection over claims 2-9 and 12-19 (see p. 9-11 of the OA dated 5/7/2021) have been fully considered but they are not persuasive. The Applicant argues the following:

    PNG
    media_image1.png
    537
    1027
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    99
    1015
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    752
    1013
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    108
    1021
    media_image4.png
    Greyscale

This argument has been fully considered by is not found to be persuasive.  As discussed in the original rejection (and reiterated below), the genus of anions that can be encompassed by the instant claims is very broad and can include any anion wherein an unfluorinated (N,N-dialkylamide)sulfoximide group and a (perfluoroalkyl)sulfonyl group are attached to any core structure, including any organic or inorganic core.  For example, see the following generalization of the genus in structural form below:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.    However, the only compounds actually exemplified in the disclosure as filed fall within the following structures (see claim 10):

    PNG
    media_image6.png
    156
    458
    media_image6.png
    Greyscale
The scope of these compounds is considerably narrower than the scope of the anion being claimed.  Further, the claims are directed toward electrolytes for use in lithium batteries, and it not clear that the plethora of other anions that could possibly fall within the scope of the claimed genus can be used for the claimed utility, particularly as that utility appears to be tied to the ability of the negative charge to delocalize across the anion (p. 5, line 22-p. 6, line 1 and p. 18, lines 3-7 of the specification as filed) and it is not clear that every compound that could fall into the broadest reasonable genus will possess that quality.  Therefore the Applicant’s arguments are not found to be persuasive.  Also see MPEP 2163(II)(A)(3)(a)(ii).
Claim Objections
Claims 2, 4-11, 16 and 19 are objected to because of the following informalities: 
Claims 2, 4, 5, and 9 are objected to under 37 CFR 1.75(c) as being in improper form because they do not refer to a preceding claim.  See MPEP § 608.01(n).  Also note though claims 6-8, 10 and 11 depend from a preceding claim (claim 2) that claim 2 depends from claim 12, therefore they are also objected to for depending from an improper dependent claim.  
Claim 2 contains the following excerpt:

    PNG
    media_image7.png
    259
    1009
    media_image7.png
    Greyscale
 .  In lines 2 and 4 of this excerpt the indefinite article –an—should be inserted before the word “unfluorinated”.
	In claim 10, in the second structure, the variables “R1” and “R2” should be deleted and replaced by –R1’—and –R2’—because they should correspond to the second structure in claim 2 (though both R1/R2 and R1’/R2’ have the same definition).
	In line 1 of claim 16, the indefinite article –a—should be inserted before the word “lithium”.
	In line 1 of claim 19, the word “at” should be deleted and replaced by –the--.
Appropriate correction is required.
Maintained Claim Rejections - 35 USC § 112(a)-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4-9, and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See MPEP 2163.  While it is clear that the Applicant is in possession of salts having the structures recited in claims 10 and 11 that can be used as electrolytes/additives in alkali metal cells, it is not at all clear that the Applicant is in possession of the full genus of salts described in independent claims 12, 15, 16, and 19, nor even the full genus of salts described in claim 2.  The specification as filed only teaches salts as described in claims 10 and 11 (in particular see examples and preparation methods on p. 26-57) and their use as electrolyte additives in alkali metal cells.  The specification as filed claims 2, 12, 15, 16, and 19 which could conceivably contain any unnamed anionic core as none of the actual functional groups recited in said claims are indicated as bearing the negative charge required for the compounds to act as anions.  Nor does the specification give any direction as to how any of these other anions might be prepared or that they might have utility as electrolyte additives.  
Further, the prior art is also silent regarding the suitability of any salt possessing the instantly claimed anions having the instantly claimed utility as evidenced by Li (“Progress in electrolytes for rechargeable Li-based batteries and beyond”  Green Energy and Environment, 1, 2016, p. 18-42, of record).  Li is a review regarding known electrolytes for lithium based batteries (see whole document).  With particular regard to the instant invention, while Li teaches that fluorinated bis-sulfonyl imide salts (compounds having the general structure: M+ RfSO2-N--SO2Rf’, wherein M is a cation and Rf is F or a perfluorinated alkyl group) and fluorinated sulfonate salts (compounds having the general structure M+ RfSO3-) are known electrolytes/additives in the prior art (see p. 22, col. 1; sections 4-5 on p. 24-26; section 7.1.3 on p. 32-34; section 7.2.2 on p. 35-36; and section 7.4 on p. 36-37, including any figures, schemes, or tables referenced therein), there is no teaching that any other possible types of salts that could be encompassed by the instant claims can be used for the same utility.  Based on Li, a fluorinated sulfonate and/or imide anion seems critical to the ability to act as an efficient electrolyte/additive in lithium batteries.  Further see US 20020009635 (‘635, published on 1/24/2002, of record).  ‘635 (see whole document, in particular examples and claims) also teaches that it is also known in the art that the negatively charged azanide groups claim 10 and the imide salts disclosed in Li can be replaced by carbon anions and still retain their electrolytic ability in lithium cells/batteries.  These compounds would also appear to fall within the scope of the instant invention.  However, other than those recited above, it is not clear that the Applicant is in possession of the full scope of salts instantly claimed which include any salt containing an alkali metal ion and/or ammonium ion and an anion comprising any “core” containing at least one unfluorinated (N,N-dialkylamide)sulfonyl group and/or at least one unfluorinated (N,N-dialkylamide)sulfoximide group and at least one (perfluoroalkyl)sulfonyl group which can be used as electrolytes/additives in lithium cells/batteries.    
New Claim Rejections - 35 USC § 112(b)-Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6-8, 10, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the electrolyte of claim 12 has an anion of one of the following formulae:

    PNG
    media_image8.png
    148
    716
    media_image8.png
    Greyscale
.  However, due to the amendments to claim 12 filed on 7/21/2021, the first structure no longer has antecedent basis to claim 12 as claim 12 requires the anion to contain at least one unfluorinated (N,N-dialkylamide)sulfoximide group (the second structure above, also see p. 4, lines 21-24 of the specification as filed) and at least one (perfluoroalkyl)sulfonyl group (the third structure above), and the definitions of variables R’, R1 and R2 of the first structure don’t allow for the first compound structure to fulfil the limitations of the anion required by claim 12.  This rejection may be obviated by deleting the first structure from the claim, as well as the definitions for R1, R2, and R’.  
	A similar issues occurs in claims 6 and 7, which further define variables R1 and R2, as well as the following examples in claims 10 and 11: 

    PNG
    media_image9.png
    99
    198
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    129
    417
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    107
    202
    media_image11.png
    Greyscale
.  These limitations should all be deleted from the claims.  
	Claim 4 is rejected because the scope of the “ammonium compound salt” is still unclear.  In particular, claim 4 recites the following:

    PNG
    media_image12.png
    156
    934
    media_image12.png
    Greyscale
 and it is not clear how the “salt of an organic ammonium compound” contains “an ammonium salt that contains at least one ammonium ion”.  An “ammonium ion” seems to be an alternative to an “organic ammonium compound” and in the original claim the organic ammonium compound appears to have been an alternative to the ammonium salt.  Also see p. 12, lines 10-18 of the specification as filed, wherein “ammonium ion” is exemplified as NH4+ and the organic ammonium compound is exemplified as a dialkylammonium salt.  The Examiner suggests rewriting the limitation as follows:
--an ammonium compound salt that contains an organic ammonium cation or a NH4+ cation—in order to obviate the rejection.
	All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
	New Claim Rejections - 35 USC § 102-Necessitated by Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 12, 2, 4, 6-10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2002/0013381 (‘381, published on 1/31/2002).
	‘381 is directed to ionic compounds with delocalized anionic charge and their use as ion conducting components or as catalysts (see whole document).  ‘381 teaches the following compound (example 12 in [0096]): 
    PNG
    media_image13.png
    173
    213
    media_image13.png
    Greyscale
 , which corresponds to a salt of independent claims 12 and 15 comprising an alkali metal ion (K+) (also see claim 4) and an anion comprising at least one unfluorinated (N,N-dialkylamide)sulfoximide group (the (Me)2N-S(=O)(=N-)- groups; see p. 4, lines 21-24 of the specification as filed) and at least one (perfluoroalkyl)sulfonyl group (-SO2CF3), wherein the sulfoximide group and the sulfonyl group are bonded directly to teach other.  This compound further corresponds to an anion of claim 2 of i) the third structure wherein R3 is –CF3 (a perfluorinated C1 alkyl/methyl group, also see claim 8) and R’’’’ includes two unfluorinated (N,N-dialkylamide)sulfoximide groups (the (Me)2N-S(=O)(=N-)- groups; see p. 4, lines 21-24 of the specification as filed, also see claim 9) or ii) the second structure wherein R1’ and R2’ are CH3 (C1 unfluorinated alkyl group, also see claims 6 and 7); R’’ includes at least one (perfluoroalkyl)sulfonyl group (-SO2CF3) and R’’’ is a substituent comprising an unfluorinated (N,N-dialkylamide)sulfoxide group (the (Me)2N-S(=O)(=N-)- group; see p. 4, lines 21-24 of the specification as filed), assuming the limiter “unfluorinated” only applies to the N,N-dialkyl substituents (see claim 12), and an anion of claim 10 of the second structure wherein R1/R1’ and R2/R2’ (see claim 3 (a perfluorinated C1 alkyl group).  Also see MPEP 2131.02.
	With further respect to claim 10, the anion in claim 10 is shown as a tautomer of the anion shown in [0096], however as the negative charge is actually delocalized over the entirety of the anion, the anions are interpreted to be identical absent any evidence to the contrary (also see abstract, and [0001, 0004, and 0061] of ‘381 and p. 5, line 22-p. 6, line 1 and p. 18, lines 3-7 of the specification as filed).  Also see MPEP 2131.02.
With respect to the limitation “electrolyte that includes at least one salt” in independent claim 12, the Examiner notes that the salt itself appears to qualify as an electrolyte absent any evidence to the contrary as it is ionic and can dissociate.  Therefore the salt disclosed by ‘381 is interpreted to meet the above claim limitations.    Additionally, the limitation “additive for an alkali metal cell, the metal cell being a lithium cell” in claim 15 is regarded as an intended use of the additive of said claim and like the above argument regarding claim 12, the salt itself appears to qualify as an additive suitable for a lithium cell as it is an electrolyte, thus meeting the functional limitations of the claim.  Further see abstract, [0058], and claims 27-34 of ‘381 which teach that one of the intended uses of the disclosed compounds is as electrolyte/additives in electrochemical generators, including lithium batteries/cells. Also see MPEP 2111.02.  
New Claim Rejections - 35 USC § 103-Necessitated by Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 2, 4-11, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2002/0013381 (‘381, published on 1/31/2002).
Applicant Claims

    PNG
    media_image14.png
    284
    664
    media_image14.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
‘381 is directed to ionic compounds with delocalized anionic charge and their use as ion conducting components or as catalysts (see whole document).  ‘381 teaches that N,N-dialkylamide)sulfoximide group [-S(=O)(=N-)(-N(Y)(Y’)] and at least one (perfluoroalkyl)sulfonyl group [-SO2Rf] which are bonded directly to each other or through variable Q and an alkali metal cation or ammonium cation (also see definition for variable Q in [0010], variables Y and Y’ in [0013] and Mm+ in [0008 and 0014-0016]).  Additionally, ‘381 teaches that the disclosed compounds are intended for use as electrolytes/additives for electrochemical generators including lithium batteries/cells (see [0058-0062] and claims 27-34).  
 	In particular, ‘381 teaches the following compound (example 12 in [0096]): 
    PNG
    media_image13.png
    173
    213
    media_image13.png
    Greyscale
 , which corresponds to a salt of independent claims 12, 15, 16, and 19 comprising an alkali metal ion (K+) (also see claim 4) and an anion comprising at least one unfluorinated (N,N-dialkylamide)sulfoximide group (the (Me)2N-S(=O)(=N-)- groups; see p. 4, lines 21-24 of the specification as filed) and at least one (perfluoroalkyl)sulfonyl group (-SO2CF3), wherein the sulfoximide group and the sulfonyl group are bonded directly to teach other.  This compound further corresponds to an anion of claim 2 of i) the third structure wherein R3 is –CF3 (a perfluorinated C1 alkyl/methyl group, also see claim 8) and R’’’’ includes two unfluorinated (N,N-dialkylamide)sulfoximide groups (the (Me)2N-S(=O)(=N-)- groups; see p. 4, lines 21-24 of the specification as filed, also see claim 9) or ii) the second structure wherein R1’ 3 (C1 unfluorinated alkyl group, also see claims 6 and 7); R’’ includes at least one (perfluoroalkyl)sulfonyl group (-SO2CF3) and R’’’ is a substituent comprising an unfluorinated (N,N-dialkylamide)sulfoxide group (the (Me)2N-S(=O)(=N-)- group; see p. 4, lines 21-24 of the specification as filed), assuming the limiter “unfluorinated” only applies to the N,N-dialkyl substituents (see claim 12), and an anion of claim 10 of the second structure wherein R1/R1’ and R2/R2’ (see claim objections section above) are both methyl, unfluorinated C1 alkyl groups, and R3 is –CF3 (a perfluorinated C1 alkyl group).  Also see MPEP 2131.02.
	With further respect to claim 10, the anion in claim 10 is shown as a tautomer of the anion shown in [0096], however as the negative charge is actually delocalized over the entirety of the anion, the anions are interpreted to be identical absent any evidence to the contrary (also see abstract, and [0001, 0004, and 0061] of ‘381 and p. 5, line 22-p. 6, line 1 and p. 18, lines 3-7 of the specification as filed).  Also see MPEP 2131.02.
With respect to the limitation “electrolyte that includes at least one salt” in independent claim 12, the Examiner notes that the salt itself appears to qualify as an electrolyte absent any evidence to the contrary as it is ionic and can dissociate.  Therefore the salt disclosed by ‘381 is interpreted to meet the above claim limitations.    Additionally, the limitation “additive for an alkali metal cell, the metal cell being a lithium cell” in claim 15 is regarded as an intended use of the additive of said claim and like the above argument regarding claim 12, the salt itself appears to qualify as an additive suitable for a lithium cell, thus meeting the functional limitations of the claim. Also see MPEP 2111.02. Additionally, ‘381 teaches that the disclosed compounds are intended 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claims 5 and 11, [0058] of ‘381 teaches that the cation of the ionic compounds used as electrolytes is preferably Li+ or K+, therefore it would have been prima facie obvious to prepare the lithium derivatives of the instantly claimed compounds (in particular the anion of example 12 in [0096], which corresponds to the penultimate compound in claim 11; also see discussion of claim 10 above regarding delocalization of the charge and tautomers) as they would also be expected to possess utility as an electrolyte.  Also see MPEP 2143 B.  
	With regard to claim 13, [0056-0057] of ‘381 teaches that additional salts can be used as mixtures with the ionic compounds, including those which are known lithium conducting salts (see last sentence of [0056] and p. 20, line 24-p. 21, line 9 of the specification as filed).  Further, as it is known that lithium salts are good cations for the ionic compounds [0058], it would be prima facie obvious to use lithium salts of the compounds recited in [0057] as well.  It would additionally be prima facie obvious to use a mixture of lithium salts of the ionic compounds of ‘381 absent any evidence to the contrary as a mixture of the inventive ionic compounds would also be expected to possess the same utility as one of the inventive ionic compounds and the lithium or potassium form of the electrolytes are preferred in ‘381 [0056].
claim 14, see [0055-0056, 0060-0062 and example 17 in 0105-0110] and claims 30 and 31 which teach that the ionic compounds of ‘381 may be included in polymer electrolytes.  
	With respect to claims 16-19, [0058] and claims 33 and 34 of ‘381 teach that the ionic compounds are included as electrolytes in electrochemical generators (batteries/cells), including those of lithium, which comprise an anode (negative electrode), a cathode (positive electrode), and a separator, wherein the separator is the electrolyte comprising the inventive ionic compounds.  Also see example 17 in [0105-0110], which teaches an example wherein an ionic compound of ‘381 is used as a polymer electrolyte in a lithium battery (also see discussion of claim 14 above with further respect to the polymer electrolyte).  With further respect to claim 18, see [0058] and [00109] of ‘381 (also see p. 24, lines 5-17).    
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed process based on the teachings of ‘381 with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill would have been motivated to prepare lithium salts of the instantly claimed anions for use as electrolytes/additives in lithium batteries/cells because ‘381 expressly teaches that lithium salts of the ionic compounds are intended for use as electrolytes/additives in lithium batteries/cells.  Therefore it is prima facie obvious to use a compound for its intended use absent any evidence to the contrary. Also see [0058-0062] and claims 27-34 of ‘381.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622